Citation Nr: 0608944	
Decision Date: 03/28/06    Archive Date: 04/04/06

DOCKET NO.  00-12 712	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to service connection for upper and mid-back 
disorders as a residual of or as secondary to service-
connected head trauma.  

2.  Entitlement to service connection for tinnitus as a 
residual of or as secondary to service-connected head trauma.  


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

D. Schechter, Counsel


INTRODUCTION

Appellant had active military service from November 1992 to 
April 1994, and service in the Army National Guard from 
December 1989 to June 1990.

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from a rating decision by the 
Portland, Oregon, Regional Office (RO). 

The Board remanded the case for further development in 
October 2003, and again in April 2005.  Other issues have 
been included in prior ratings and Board decisions.  In part, 
service connection has been granted for residuals of a head 
injury to include migraine headaches, right hand numbness, 
and right foot numbness.  The only issues remaining for 
appellate review are set forth on the title page.


FINDINGS OF FACT

1.  A back disorder distinct from the service-connected 
lumbosacral strain, did not result from in-service head 
trauma, did not otherwise develop in service, and is not 
shown to be related to service connected disability.

2.  Tinnitus did not result from in-service head trauma, did 
not otherwise develop in service, and is not shown to be 
related to service connected disability.


CONCLUSIONS OF LAW

1.  A back disorder, distinct from the service-connected 
lumbosacral strain, was not incurred in or aggravated by 
active service, and is not proximately due to, the result of, 
or aggravated by service connected head trauma.  38 U.S.C.A. 
§§ 1110, 1131, 5103A, 5107 (West 2002 & Supp. 2005); 38 
C.F.R. §§ 3.102, 3.159, 3.303, 3.310, 3.326 (2005); Allen v. 
Brown, 7 Vet. App. 439 (1995).

2.  Tinnitus was not incurred in or aggravated by active 
service and is not proximately due to, the result of, or 
aggravated by service connected head trauma..  38 U.S.C.A. §§ 
1110, 1131, 5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.310, 3.326, 3.655(b) (2005); Allen 
v. Brown, 7 Vet. App. 439 (1995).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA)

Under 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126 (West 2002), VA has an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate claims for VA benefits.  See also, 38 C.F.R. §§ 
3.102, 3.159, 3.326(a) (2005).

The law requires VA to inform veterans of the evidence needed 
to substantiate their claims, what specific evidence they are 
responsible for obtaining, and what specific evidence VA will 
undertake to obtain.  38 U.S.C.A. § 5103(a).  VA regulations 
also specify that VA will notify veterans to submit relevant 
evidence in their possession.  38 C.F.R. § 3.159(b).  VA has 
fulfilled these requirements in this case.  

The veteran has been informed of the information and evidence 
necessary to substantiate his claim through rating decisions 
and a statement of the case and supplements thereto, and was 
specifically advised of the notice and duty to assist 
provisions of the VCAA in January 2001, July 2001, June 2002, 
March 2003, May 2004, and April 2005 VCAA and development 
letters.  While it is true that a December 2002 development 
letter was returned as undeliverable, that notice was 
successfully re-sent in March 2003, the other notices sent to 
the veteran were not returned by the Post Office.  While the 
veteran may have been in and out of prison during this 
period, correspondence within the claims folder does not 
indicate that the veteran has not been adequately informed of 
the VCAA and development assistance to be afforded him in 
furtherance of his claims.  

By these VCAA letters, the veteran was informed of evidence 
required to support his claims for service connection, and 
was informed of information and evidence that he should 
submit in furtherance of these claims.  He was also, by these 
letters, informed of the assistance VA would provide in 
obtaining that evidence.  He was requested to submit any 
pertinent evidence in his possession, and was asked to 
provide information about all pertinent medical evidence 
including corresponding contact information.  He was informed 
that VA would then assist him by requesting relevant 
evidence.  He was also told that it was ultimately his 
responsibility to see that pertinent evidence is obtained.  
By the appealed rating decision, a statement of the case, and 
supplemental statements of the case up to the most recent 
supplemental statement of the case in January 2006, the 
veteran was informed of development already undertaken, as 
well as evidence of record pertinent to his claim.  

The veteran was also afforded opportunities to address his 
claim, and did address his claim by submitted statements.  He 
was afforded the opportunity to present testimony, but 
specifically declined to testify by a VA Form 9 submitted in 
June 2000.  While the veteran has by numerous statements 
alleged numerous failings of VA, the Board finds no 
substantive or procedural error in development of the 
veteran's claims on appeal that have in any way prejudiced 
the veteran.  

VA treatment records, inclusive of records from VA Medical 
Centers in Portland, Roseburg, and White City, Oregon, have 
been obtained and associated with the claims folder.  As 
noted, the veteran was also asked to inform and provide 
authorization to obtain pertinent private medical records, 
and was informed VA would assist in obtaining those records.  
Some private treatment reports from Columbia Family Medical 
Associates are associated with the claims folders.  However, 
the veteran indicated the existence of additional private 
records from Mount Hood Mental Health.  The veteran was 
requested by the June 2002 development letter to provide 
authorization for release of those records but failed to do 
so.  VA cannot obtain private records without the veteran's 
consent, and the veteran was so informed.  

The veteran was afforded an April 2003 VA examination 
specifically to address his back disorder claim, and that 
examiner provided a supplemental opinion in August 2005 
benefitted by a review of the claims folder.  The veteran was 
scheduled for an examination specifically to address his 
claimed tinnitus, and was provided notice of that 
examination.  However, he failed to appear for the 
examination.  The veteran was sent a letter in October 2005 
notifying him of his failure to appear for the examination, 
and affording him the opportunity to respond.  By a January 
2006 supplemental statement of the case, the veteran was 
informed that based on his failure to appear for the 
scheduled examination the claim would be decided based on the 
evidence of record.  38 C.F.R. § 3.655 (b) (2005).  

The veteran's VA Form 646, dated in January 2005, states that 
he has no further arguments to submit.  

Board remands in October 2003 and April 2005 afforded 
additional development of the appealed claims, providing VCAA 
notice and obtaining pertinent evidence.  While the Board 
requested a VA examination to address the veteran's tinnitus, 
VA reasonably fulfilled that request by scheduling that 
examination and providing the veteran notice of that 
examination, and further affording him an opportunity to 
reply upon his failure to appear for the examination, as 
noted above.  The Board notes in this regard that "[T]he duty 
to assist is not always a one-way street.  If a veteran 
(appellant) wishes help, he cannot passively wait for it in 
those circumstances where he may or should have information 
that is essential in obtaining the putative evidence." Wood 
v. Derwinski, 1 Vet. App. 190, 193 (1991).  See also Olson v. 
Principi, 3 Vet. App. 480, 483 (1992).  Furthermore, while 
the VA does have a duty to assist the veteran (appellant) in 
the development of a claim, that duty is not limitless.  In 
the normal course of events, it is the burden of the veteran 
(appellant) to keep the VA apprised of their whereabouts.  If 
he does not do so, there is no burden on the VA to "turn up 
heaven and earth" to find him.  Hyson v. Brown, 5 Vet. App. 
262 (1993).  The Board is satisfied that developments 
requested in the October 2003 and April 2005 remands have 
been satisfactorily completed.  See Stegall v. West, 11 Vet. 
App. 268 (1998).

In view of the foregoing, the action taken by the RO complies 
with all of the requirements of law, thereby allowing the 
Board to consider the issues on appeal.  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

The Court has recently held that the notice requirements in 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1) must be 
provided to a claimant prior to initial RO adjudication of 
the claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
In this case, the appealed rating decision was made before 
the RO provided the veteran VCAA notice.  However the Board 
finds that the veteran was provided the necessary notice and 
assistance required, as discussed above, since he was given 
ample notice and opportunity to remedy deficiencies in his 
claim.  The Court has recently held, in that regard, that an 
error is not prejudicial when the error did not affect "the 
essential fairness of the [adjudication]."  Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506, which 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman v. Nicholson, Nos. 01-1917 & 02-1506 (U.S. 
Vet. App. March 3, 2006).  Additionally, this notice must 
include notice that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.  Id.  

Here, the Board has considered application of 
Dingess/Hartman, but finds no prejudice to the veteran 
resulting from any failure to inform of the above-noted five 
crucial elements of disability claims.  The veteran's status 
as a veteran was established and there was no denial of claim 
on that basis.  The existence of disability and a connection 
between service and the disability were both exhaustively 
addressed as necessary elements of the claims for service 
connection in the course the appeal, and hence, as discussed 
above, no prejudice ensued because the veteran was afforded 
ample opportunity to remedy deficiencies in his claim related 
to these elements.  Any failure to notify the veteran of the 
elements of severity of disability and effective date do not 
prejudice the veteran in claims here adjudicated, since the 
claims for service connection are here denied and hence 
severity of disability and effective date for service 
connection are not elements which can afford additional 
benefit, absent service connection.  Also because the service 
connection claims are here denied, there is no prejudice from 
any failure to notify the veteran that a disability rating 
and an effective date for the award of benefits will be 
assigned if service connection is awarded.

Assuming arguendo that VA did fail to fulfill any duty to 
notify and assist the claimant, the Board finds any such 
error to be harmless.  Of course, an error is not harmless 
when it "reasonably affect(s) the outcome of the case."  
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998).  In this case, however, because there is not a 
scintilla of evidence that any failure on the part of VA to 
further comply with the VCAA reasonably affects the outcome 
of this case, the Board finds that any such failure is 
harmless.  While perfection is an aspiration, the failure to 
achieve it in the administrative process, as elsewhere in 
life, does not, absent injury, require a repeat performance.  
Miles v. M/V Mississippi Queen, 753 F.2d 1349, 1352 (5th Cir. 
1985).

Claims for service connection for a back disorder distinct 
from lumbosacral strain, and for service connection for 
tinnitus

To establish service connection for a claimed disability, the 
facts must demonstrate that a disease or injury resulting in 
current disability was incurred in the active military 
service or, if pre-existing active service, was aggravated 
therein.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2005).

With a chronic disease shown as such in service, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b) 
(2005).  For the showing of chronic disease in service, there 
is required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Id.  When the fact of chronicity in service is 
not adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. 
3.303(b) (2005).

To establish service connection for a disability, a claimant 
must submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury.  See 
Pond v. West, 12 Vet. App. 341, 346 (1999).  Where the 
determinative issue involves a medical diagnosis, competent 
medical evidence is required.  This burden may not be met by 
lay testimony because lay persons are not competent to offer 
medical opinions.  Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992).

Service connection may also be established where there is a 
disability that is proximately due to, the result of, or 
aggravated by a service connected disability.  38 C.F.R. 
§ 3.310; Allen v. Brown, 7 Vet. App. 439 (1995).

The veteran's service medical records contain records of 
treatment in September 1993 following a head injury 
reportedly resulting from a blow to the head with a bat, with 
one to two minutes of lost consciousness.  Post-trauma 
complaints included head pain, dizziness, blurred vision, and 
vertigo.  Post-concussive syndrome was diagnosed.  As noted 
above, several disorders have been service connected as a 
result of this head trauma.

Service medical records also document treatment in November 
1993 for low back pain following low back injury reportedly 
resulting from the veteran lifting barrels.  There is no 
indication in treatment records that the back pain was in any 
way related to the veteran's September 1993 head trauma.  As 
noted, service connection has been granted for a lumbosacral 
strain.

The veteran underwent psychiatric hospitalization in service 
in December 1994 for suicidal and homicidal ideation with 
threats of harm directed toward his unit.  The examiner noted 
the veteran's history of head trauma and loss of 
consciousness.  An ongoing history of alcohol abuse was 
reported.  A report of physical examination noted no findings 
of tinnitus or disorders of the back or spine.  The examiner 
found no evidence of psychosis upon discharge evaluation, and 
assessed occupational problems, an adjustment disorder with 
mixed emotional features, alcohol abuse, and a personality 
disorder with antisocial and narcissistic traits.  There were 
no findings of residuals of head trauma.  

The veteran's service medical records contain no findings of 
tinnitus, and none of any disorder of the back related to the 
veteran's 1993 head trauma.  The veteran's February 1994 
service separation examination report noted no findings of 
tinnitus or a back disorder.  

At a November 1995 VA neurological examination the veteran 
reported a history of being struck in the head with a board 
while in a fight in service, losing consciousness, and 
awaking in a hospital.  He reported that since that time he 
had had headaches which began with a ringing in both ears, a 
squealing noise, seeing tracers, and blurry vision.  He 
reported that he would drink water, take non-steroidal anti-
inflammatory drugs, and lie down and sleep for relief from 
the headaches.  No pertinent neurological findings were 
noted.  The examiner diagnosed "classic migraine headaches, 
probably post-traumatic in nature, resulting from head 
injury."  

In a February 2000 VA treatment record, the treating 
physician noted prior records and x-rays documenting a 
minimal old compression of the superior plate of T12 and the 
T12 vertebrae, and a loss of stature of T10 and T12, though 
the veteran provided no history of trauma to explain these 
findings.  

The claims folder contains a May to December of 2000 
treatment record from Columbia Family Medical Associates.  
These show some treatments for complaints of back or neck 
pain and a perceived pinched nerve in the back.  Some spasm 
was noted in cervical and thoracic regions.  These records 
notably include an October 2000 record of treatment for 
injuries from a fresh blow to the head with a baseball bat 
and an ensuing fall down stairs.  None of these records 
provide any findings or assessments of a residual back 
disorder or residual tinnitus resulting from inservice head 
trauma.  

All VA and private post-service treatment records contained 
within the claims folders include no medical opinions 
expressing a causal association between the veteran's period 
of service or his head trauma in service, and any current 
back disorder or tinnitus.  While there are some records of 
treatment for complaints related to low back strain, the 
veteran is already separately service-connect for low back 
strain.  

The veteran was afforded a VA examination in April 2003 
specifically to address his claimed tinnitus.  The examiner 
assessed tinnitus of undetermined etiology.  The examiner 
could not provide an etiology opinion related to service 
because the claims folder was unavailable.  It was indicated 
further testing was indicated.  Further testing was 
scheduled, but as otherwise noted herein, the appellant 
failed to report.  

Significantly, the examiner did review the claims folder in 
August 2005, and then opined that there was no relationship 
between the veteran's head injury in 1993 and his current 
back complaints.  

The veteran was afforded another VA neurological examination 
in June 2004 where his complaints of headaches, dizziness, 
blurred vision, vertigo, and intermittent numbness of the 
right face, arm, and leg were addressed.  The neurological 
findings did not support the veteran's complaints.  The 
examiner assessed that the veteran's migraine headaches and 
related symptoms were probably causally associated with his 
in-service head trauma.  However, the examiner noted that the 
veteran's other complained-of neurological conditions were 
not objectively supported, and may not represent true 
neurological dysfunction.  The examination report did not 
note any complaints of tinnitus or back disability associated 
with head trauma. 

The veteran was scheduled for an examination specifically to 
address his claimed tinnitus, and was provided notice of that 
examination.  However, he failed to appear for the 
examination, as discussed in the VCAA analysis section of 
this decision, above, and provided no good cause for failing 
to appear.  Where the veteran fails to appear, without good 
cause, for a VA examination for an original claim for service 
connection, the claim is to be decided based on the evidence 
of record.  38 C.F.R. § 3.655 (b) (2005).  

In short, regarding his claimed back disorder, no medical 
evidence has been presented showing any current back 
disability causally related to his in-service head trauma or 
to his active service generally, or to service connected 
disability, and the April 2003 VA examiner specifically 
opined that there was no medical evidence of a causal link 
between his inservice head trauma and his current back 
complaints.  Hence, the preponderance of the cognizable 
(medical) evidence is against a causal link between that 
inservice head injury or his active service period generally, 
and any current back disorder, to the exclusion of the 
lumbosacral strain for which he is already service connected.  
That causal link is required to support the service-connected 
claim.  Pond.  

Similarly, the veteran's claim that he developed tinnitus due 
to his head trauma in service is unsupported by medical 
evidence crucial to the service-connected claim: medical 
evidence to establish current tinnitus, and medical evidence 
to establish a causal link between service and that current 
tinnitus.  Pond. 

While the veteran in the course of his appeal expressed a 
belief that he has a back disorder and tinnitus etiologically 
related to his in-service head trauma, the veteran's 
statements, as lay statements, cannot serve to support these 
claims, since the statement cannot establish the existence of 
a medical disorder for VA purposes and cannot establish 
medical causation for VA purposes.  Lay persons are not 
competent to offer medical opinions; where the determinative 
issue involves a medical diagnosis, competent medical 
evidence is required.  Espiritu.  

Accordingly, with the preponderance of the evidence against a 
causal link between service or in-service head trauma, and 
current tinnitus or a current back disorder, both claims must 
be denied, and, therefore, the benefit of the doubt doctrine 
does not apply to either claim.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for upper and mid-back disorders as a 
residual of or secondary to service connected head trauma 
(exclusive of already service-connected lumbosacral strain) 
is denied.  

Service connection for tinnitus as a residual of or as 
secondary to service connected head trauma is denied.  


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


